Citation Nr: 0835407	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  03-27 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for herniated disc of the 
lumbar spine with left-sided radiculopathy and left hip 
avascular necrosis as secondary to the service-connected 
disability of the left leg.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1974 to 
December 1978.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
June 2007, the veteran testified at a videoconference Board 
hearing.  

In August 2007, the Board remanded the issue for further 
development.  As the requested development has not been 
completed, further action to ensure compliance with the 
remand directive is required.  Stegall v. West, 11 Vet. App. 
268 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In July 2002, the veteran signed authorization forms for the 
release of private medical records from Dr. Schulte and Dr. 
Sparks.  In August 2007, the Board remanded the issue for 
private medical records, however a review of the file does 
not show these records were obtained.  

In the Board Remand, the veteran was asked to obtain an 
opinion from his private orthopedic surgeon, Dr. Sparks.  
While the veteran has not sought this opinion, given that the 
issue is being remanded anyway, he is afforded another 
opportunity to obtain a favorable opinion from Dr. Sparks.  



Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be asked again to 
seek an opinion from his private 
orthopedic surgeon, Dr. Sparks, regarding 
the etiologies of his current low back and 
left hip disorders, to include whether 
they are secondary to his left leg 
disorder.  He also should ask Dr. Sparks 
to comment on his July 2002 work related 
injury and provide a complete rationale 
for all opinions rendered.  

2.  The RO should contact Dr. Sparks and 
Dr. Schulte, obtain the veteran's 
treatment records and associate them with 
the claims folder.  

3.  After completion of the above and any 
other development deemed necessary, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  Unless the benefit sought is 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




